



Exhibit 10.1


1.RESTRICTED UNIT AGREEMENT
PURSUANT TO THE
ARES MANAGEMENT, L.P. 2014 EQUITY INCENTIVE PLAN


THIS AGREEMENT (the “Agreement”) is entered into as of July 31, 2018 (the “Grant
Date”), by and between Ares Management, L.P., a Delaware limited partnership
(including any successor entity thereto, the “Partnership”), and Michael J
Arougheti (“Participant”). Capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Ares Management, L.P. 2014 Equity
Incentive Plan, as amended (the “Plan”).
W I T N E S S E T H:
WHEREAS, the Partnership has adopted the Plan, a copy of which has been
delivered to Participant, which is administered by the Committee; and
WHEREAS, pursuant to Article VII of the Plan, the Committee may grant Other
Share-Based Awards to Service Providers under the Plan, including restricted
units that represent the right to receive Common Shares; and
WHEREAS, Participant is a Service Provider under the Plan.
NOW, THEREFORE, the parties agree as follows:
2.    Grant of Restricted Units. Subject to the restrictions and other
conditions set forth herein, the Committee hereby grants to Participant the
right to receive 2,000,000 Common Shares (the “Restricted Units”) as of the
Grant Date, of which:
(a)    666,667 Restricted Units shall be “Tranche 1 Performance Units”;
(b)    666,667 Restricted Units shall be “Tranche 2 Performance Units”; and
(c)    666,666 Restricted Units shall be “Service-Based Restricted Units”.
Each Restricted Unit is an Other Share-Based Award under the Plan that
represents an unfunded, unsecured right of Participant to receive a Common Share
subject to the Vesting Conditions specified in Section 2.
3.    Vesting and Payment.
(a)    Vesting Conditions. Except as expressly provided in Sections 2(b) and
2(c), the Restricted Units shall vest subject to the following conditions (the
“Vesting Conditions”):
i.    If, over all trading days that occur during any 30 consecutive calendar
day period beginning on the Grant Date and ending on January 1, 2028 (the “Final
Measurement Date”), the volume-weighted average price per share of the Common
Shares is $35.00 or more (the “Tranche







--------------------------------------------------------------------------------





1 Performance Hurdle”) then, subject to Participant’s continued employment or
service with the Partnership or its Affiliates from the Grant Date through the
last calendar day of such 30-day period (the “Tranche 1 Performance Hurdle
Date”), the Tranche 1 Performance Units shall vest in full on the Tranche 1
Performance Hurdle Date. If the Tranche 1 Performance Hurdle is not attained on
or before the Final Measurement Date, the Tranche 1 Performance Units shall be
forfeited without payment therefor effective as of the Final Measurement Date.
Except as expressly provided in Sections 2(b) and 2(c), upon Participant’s
Termination for any reason, any then-unvested Tranche 1 Performance Units will
be forfeited without payment therefor effective as of the date of Participant’s
Termination.
ii.    If, over all trading days that occur during any 30 consecutive calendar
day period beginning on the Grant Date and ending on the Final Measurement Date,
the volume-weighted average price per share of the Common Shares is $45.00 or
more (the “Tranche 2 Performance Hurdle”) then, subject to Participant’s
continued employment or service with the Partnership or its Affiliates from the
Grant Date through the last calendar day of such 30-day period (the “Tranche 2
Performance Hurdle Date”), the Tranche 2 Performance Units shall vest in full on
the Tranche 2 Performance Hurdle Date. If the Tranche 2 Performance Hurdle is
not attained on or before the Final Measurement Date, the Tranche 2 Performance
Units shall be forfeited without payment therefor effective as of the Final
Measurement Date. Except as expressly provided in Sections 2(b) or 2(c), upon
Participant’s Termination for any reason, any then-unvested Tranche 2
Performance Units will be forfeited without payment therefor effective as of the
date of Participant’s Termination.
iii.    The Service-Based Restricted Units shall vest as to 25% of the
Service-Based Restricted Units on January 1 of each of 2020, 2021, 2022 and 2023
(each such date, a “Service Vesting Date”), subject in each case to
Participant’s continued employment or service with the Partnership or its
Affiliates through such date. Except as expressly provided in Sections 2(b) and
2(c), upon Participant’s Termination for any reason, any then-unvested
Service-Based Restricted Units will be forfeited without payment therefor
effective as of the date of Participant’s Termination.
(b)    Acceleration Event. Upon an Acceleration Event (as defined below),
subject to Participant (or Participant’s estate, if applicable) executing and
not revoking a separation and release agreement with the Partnership (or its
designated affiliate) in the standard form then in effect (a “Release”) within
30 days following such Acceleration Event:
i.    50% of the Tranche 1 Performance Units outstanding and unvested as of such
Acceleration Event shall remain outstanding and eligible to vest in accordance
with Section 2(a)(i) through the earlier of the first anniversary of such
Acceleration Event and the Final Measurement Date (the “Acceleration Event Final
Measurement Date”). If the Tranche 1 Performance Hurdle is not attained on or
before the Acceleration Event Final Measurement Date, such Tranche 1 Performance
Units will be forfeited without payment therefor effective as of the
Acceleration Event Final Measurement Date.
ii.    50% of the Tranche 2 Performance Units outstanding and unvested as of
such Acceleration Event shall remain outstanding and eligible to vest in
accordance with Section 2(a)(ii)







--------------------------------------------------------------------------------





through the Acceleration Event Final Measurement Date. If the Tranche 2
Performance Hurdle is not attained on or prior to the Acceleration Event Final
Measurement Date, such Tranche 2 Performance Units will be forfeited without
payment therefor effective as of the Acceleration Event Final Measurement Date.
iii.    Except as otherwise provided in Section 2(c), 50% of the Service-Based
Restricted Units that are outstanding and unvested as of such Acceleration Event
(if any) shall vest immediately upon such Acceleration Event.
(c)    Qualifying Termination Following Change in Control Event. Notwithstanding
anything to the contrary in Section 2(b)(iii), if Participant incurs a
Termination by the Partnership without Cause (other than due to Participant’s
death or Disability) or on account of Participant’s resignation for Good Reason,
in either case, within three months following a Change in Control Event, subject
to Participant executing and not revoking a Release within 30 days following
Participant’s date of Termination, any Service-Based Restricted Units that are
outstanding and unvested as of such Termination shall vest in full effective
immediately upon such Termination.
(d)    Payment. The Partnership shall, on or within 30 days following a Vesting
Date (but in all events prior to March 15th of the calendar year following the
calendar year in which the applicable Vesting Date occurs) with respect to any
Restricted Unit, deliver (or cause to be delivered) to the Participant one
Common Share with respect to each such vested Restricted Unit, as settlement of
such Restricted Unit and each such Restricted Unit shall thereafter be
cancelled.
4.    Distribution Equivalents.
(a)    The Tranche 1 Performance Units and the Tranche 2 Performance Units shall
not be entitled to receive any distributions with respect to Common Shares
covered by the Tranche 1 Performance Units or the Tranche 2 Performance Units.
(b)    With respect to cash distributions in respect of Common Shares covered by
any outstanding Service-Based Restricted Units, Participant will have the right
to receive an amount in cash equal to (i) the amount of any distribution paid
with respect to a Common Share, multiplied by (ii) the number of Common Shares
covered by such Service-Based Restricted Units, payable at the time such
distributions are paid to holders of Common Shares generally (a “Distribution
Equivalent Payment”). In no event shall a Distribution Equivalent Payment be
made that would result in Participant receiving both the Distribution Equivalent
Payment and the actual distribution with respect to the same Service-Based
Restricted Unit and corresponding Common Share.
5.    Restricted Unit Transfer Restrictions.
Unless otherwise determined by the Committee, Restricted Units may not be
Transferred by Participant other than by will or by the laws of descent and
distribution, and any other purported Transfer shall be void and unenforceable
against the Partnership and its Affiliates.







--------------------------------------------------------------------------------





6.    Change in Control.
The Restricted Units shall not accelerate and vest solely upon the occurrence of
a Change in Control unless otherwise determined by the Committee. In the event
of a Change in Control, the provisions in the Plan regarding Change in Control
shall apply to the Restricted Units.
7.    Definitions.
(a)    “Acceleration Event” means Participant’s Termination by the Partnership
without Cause or due to Participant’s death or Disability, or Participant’s
Termination on account of the Participant’s resignation for Good Reason.
(b)    “Ares Entities” means, collectively, (i) Ares Management, L.P., a
Delaware limited partnership, (ii) Ares Management GP LLC, a Delaware limited
liability company, (iii) Ares Voting LLC, a Delaware limited liability company,
(iv) any entity that is or becomes part of the Ares Operating Group, and (v) any
entity in which any of the foregoing directly or indirectly owns a majority
interest or which any of the foregoing controls, or through which any of the
foregoing directly or indirectly manages, directs or invests in a fund,
investment vehicle or account, but excluding any fund, investment vehicle or
account. For the avoidance of doubt, any reference in this Agreement to an Ares
Entity shall include any successor entity of such Ares Entity.
(c)    “Ares Operating Group” means, collectively, (i) Ares Investments, L.P., a
Delaware limited partnership, (ii) Ares Holdings, L.P., a Delaware limited
partnership, (iii) Ares Offshore Holdings, L.P., a Cayman exempted limited
partnership, and (iv) any future entity designated by Ares Management GP LLC in
its discretion as an Ares Operating Group Entity for purposes of the Third
Amended and Restated Limited Liability Company Agreement of Ares Partners Holdco
LLC (as may be amended or restated from time to time). For the avoidance of
doubt, any reference in this Agreement to an Ares Operating Group entity shall
include any successor entity of such Ares Operating Group entity.
(d)    “Cause” means the occurrence of any of the following events or
occurrences. For purposes of the definition of Cause, acts or failures to act on
Participant’s part shall be deemed “willful” if done, or omitted to be done, by
Participant not in good faith and without reasonable belief that Participant’s
action or omission was in the best interest of the Ares Entities; provided, that
any mistake in judgment made by Participant in good faith on the advice of legal
counsel, any activities taken or omitted by Participant in accordance with the
direction of the investment committee of any Ares Entity, or the making of an
approved portfolio investment whether or not successful, in each case, shall not
be deemed a willful act or failure to act on Participant’s part for purposes of
determining whether Cause exists. Notwithstanding any other definition of
“cause” (or term of similar import) in any other agreements between the
Participant and any Ares Entity, the following definition of Cause shall control
in all events with respect to the Restricted Units.
i.    Participant’s failure to devote substantially all of Participant’s working
time and efforts to the business and affairs of the Ares Entities and any fund,
investment vehicle or account







--------------------------------------------------------------------------------





directly or indirectly managed, directed or invested by an Ares Entity
(collectively, the “Funds”) on a full-time basis, other than reasonable vacation
time and personal days, in each case that do not interfere in any material
respect with Participants’ duties to the Ares Entities or to the Funds.
ii.    Participant becoming convicted of, or pleading guilty or no contest to, a
felony;
iii.    Participant becoming subject to any order, judgment or decree (whether
entered by consent or after trial or adjudication) of any court, governmental
agency or regulatory authority (including, without limitation, the Securities
and Exchange Commission or state securities commissions) involving a material
violation of federal or state securities laws or any rules or regulations
thereunder that materially censures or imposes any material sanctions on the
Participant in connection with investment advisory securities related activities
or that enjoins, bars, disqualifies, suspends or otherwise limits the
Participant from engaging in any investment-related or securities-related
activities (an “Order”);
iv.    Participant’s dishonesty, bad faith, gross negligence, willful
misconduct, fraud or willful or reckless disregard of the Participant’s duties
in connection with the performance of any service for or on behalf of any Ares
Entity or for or on behalf of any Fund that materially injures the reputation,
business or a business relationship of any Ares Entity;
v.    Participant’s intentional failure to comply with any lawful and written
(including via email) material directive of Ares Partners Holdco LLC or Board of
Directors of Ares Management GP LLC, or any successor(s) thereto, an investment
committee of any Ares Entity;
vi.    Participant’s (x) material violation of the Code of Ethics for any Ares
Entity, or (y) taking of any improper action or the intentional omission to take
any proper action, in each case, which has the effect of materially injuring the
reputation, business or a business relationship of an Ares Entity;
vii.    Participant’s violation of any material written policies adopted by any
Ares Entity governing the conduct of executives performing services on behalf of
such Ares Entity, which violation materially injures the reputation, business or
business relationship of any Ares Entity; or
viii.    Participant’s material breach of any material agreement entered into
between the Participant and any Ares Entity (including the Fair Competition
Agreement, dated on or about May 1, 2014, by and between the Partnership and
Participant).
(e)    “Change in Control Event” means (i) the consummation of a transaction or
series of related transactions with another Person, including one or more
related parties or group of Persons (any such Person, a “Third Party”),
resulting in (x) the sale of all or substantially all of the assets of the
Partnership or any successor to a Third Party, (y) the sale of all or
substantially all of the assets or the business activities of the Partnership’s
direct lending group to a Third Party or (z) a Third Party obtaining majority
economic and voting control of the Partnership or any successor, or (ii) the
occurrence of a Change in Control. For the avoidance of doubt, the conversion of
the Partnership to







--------------------------------------------------------------------------------





a corporation, or other corporate reorganization or organizational change that
does not result in any of the circumstances described in subclauses (x), (y) or
(z) of the immediately preceding sentence, does not constitute a Change in
Control Event.
(f)    “Disability” means Participant’s inability to substantially perform his
essential duties with the applicable Ares Entities for a period of 90
consecutive days or for a total of 90 days (including weekends and holidays)
during any 12-month period as a result of any mental or physical illness,
disability, or incapacity, whether totally or partially. Any question as to the
existence of Participant’s Disability as to which Participant and the applicable
Ares Entity cannot agree shall be determined in writing by a qualified
independent physician mutually acceptable to Participant and the applicable Ares
Entity.
(g)    “Good Reason” means any of the following events or occurrences, in each
case, without Participant’s written consent (each or any a “Good Reason
Trigger”):
i.    A material diminution of Participant’s title, duties, responsibilities or
authorities as Chief Executive Officer and President of Ares Management GP LLC;
ii.    A material breach of this Agreement by the Partnership; or
iii.    The relocation of Participant’s principal office outside the area that
comprises a 35 mile radius from New York City.
In order for an event or occurrence to qualify as a Good Reason Trigger,
Participant must (x) give the Partnership a signed written notice of the
existence of Good Reason and the particular circumstances constituting the basis
for Participant’s resignation or right to resign, as applicable, with Good
Reason within 30 calendar days after Participant obtains actual knowledge of any
circumstance having occurred, (y) allow the Partnership 30 calendar days from
receipt of such notice to cure the same, and (z) if the Partnership fails to
cure such circumstance, if applicable, resign Participant’s employment no later
than (1) if the Partnership provides notice that it will not cure such
circumstance, the 15th calendar day following such notice, and (2) otherwise,
the 75th calendar day after Participant first obtains knowledge of such
circumstance.
(h)    “Vesting Date” means the applicable date that a Restricted Unit becomes
vested pursuant to Section 2(a), Section 2(b), or Section 2(c), as applicable.
8.    Rights as a Shareholder.
The Participant shall have no rights as a shareholder with respect to Common
Shares covered by Restricted Units.
9.    Provisions of Plan Control.
This Agreement is subject to all the terms, conditions and provisions of the
Plan and to such rules, regulations and interpretations relating to the Plan as
may be adopted by the Committee and as may be in effect from time to time. The
Plan is incorporated herein by reference. If and to the







--------------------------------------------------------------------------------





extent that this Agreement conflicts or is inconsistent with the Plan, the Plan
shall control, and this Agreement shall be deemed to be modified accordingly.
Any amendment or other modification of the terms of the Restricted Units granted
hereunder shall be subject to the terms of the Plan; provided, that,
notwithstanding any provision of the Plan to the contrary, in no event shall any
such amendment or other modification adversely affect the rights of Participant
without Participation’s consent.
10.    Notices.
All notices, demands or requests made pursuant to, under or by virtue of this
Agreement must be in writing and sent to the party to which the notice, demand
or request is being made:
(a)    unless otherwise specified by the Partnership in a notice delivered by
the Partnership in accordance with this section, any notice required to be
delivered to the Partnership shall be properly delivered if delivered to:
Ares Management, L.P.
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067
Attention: Executive Vice President, Chief Legal Officer & Secretary


E-mail: weiner@aresmgmt.com
(b)    If to the Participant, to the address on file with the Partnership.
Any notice, demand or request, if made in accordance with this section shall be
deemed to have been duly given: (i) when delivered in person; (ii) when sent by
electronic mail, (iii) three days after being sent by United States mail, or
foreign equivalent; or (iv) on the first business day following the date of
deposit if delivered by a nationally or internationally recognized overnight
delivery service.
11.    No Right to Employment or Services.
This Agreement is not an agreement of employment or services. None of this
Agreement, the Plan or the grant of Restricted Units shall (a) obligate the
Partnership to employ or otherwise retain, or to continue to employ or otherwise
retain, the Participant for any specific time period or (b) modify or limit in
any respect the Partnership’s or its Affiliates’ right to terminate or modify
the Participant’s employment, services or compensation.
12.    Transfer of Personal Data.
The Participant authorizes, agrees and unambiguously consents to the
transmission by the Partnership of any personal data information related to the
Restricted Units awarded under this Agreement, for legitimate business purposes
(including, without limitation, the administration of the Plan) out of the
Participant’s home country and including to countries with less data protection
than







--------------------------------------------------------------------------------





the data protection provided by the Participant’s home country. This
authorization/consent is freely given by the Participant.
13.    Withholding.
The Participant hereby authorizes the Partnership, or an Affiliate thereof to
which the Participant provides services, to satisfy applicable income tax,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items (“Tax-Related Items”), with respect to any issuance, transfer,
or other taxable event under this Agreement or the Plan by withholding from the
proceeds of the sale of Common Shares acquired upon settlement of the Restricted
Units either through a voluntary sale authorized by the Partnership or through a
mandatory sale arranged by the Partnership or any of its Affiliates on the
Participant’s behalf pursuant to this authorization, to cover the amount of such
Tax Related Items. The Participant further authorizes the Partnership or the
applicable Affiliate to take such action as may be necessary in the opinion of
the Partnership or the applicable Affiliate to withhold from any compensation or
other amount owing to the Participant to satisfy all obligations for the payment
of such Tax-Related Items. Without limiting the foregoing, the Committee may,
from time to time, permit the Participant to make arrangements prior to any
Vesting Date described herein to pay the applicable Tax-Related Items in a
manner prescribed by the Committee prior to the applicable Vesting Date,
including by cash, check, bank draft or money order. The Participant
acknowledges that, regardless of any action taken by the Partnership or any of
its Affiliates the ultimate liability for all Tax-Related Items, is and remains
the Participant’s responsibility and may exceed the amount actually withheld by
the Partnership or any of its Affiliates. The Partnership may refuse to issue or
deliver the Common Shares or the proceeds from the sale of Common Shares, if the
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items.
14.    Dispute Resolution.
(a)    The exclusive remedy for determining any and all disputes, claims or
causes of action, in law or equity, arising out of or related to this Agreement,
or the breach, termination, enforcement, interpretation or validity thereof
will, to the fullest extent permitted by law, be determined by: (i) the dispute
resolution provisions in any employment, consulting agreement, or similar
agreement, between the Partnership or any of its Affiliates and the Participant
or, if none, (ii) the Partnership’s or any of its Affiliates’ mandatory dispute
resolution procedures as may be in effect from time to time with respect to
matters arising out of or relating to Participant’s employment or service with
the Partnership or, if none, (iii) by final, binding and confidential
arbitration in New York, New York, before one arbitrator, conducted by the
Judicial Arbitration and Mediation Services/Endispute, Inc. (“JAMS”), or its
successor. If disputes are settled pursuant to clause (iii) of this Section
13(a), Section 13(b) shall apply.
(b)    Disputes shall be resolved in accordance with the Federal Arbitration
Act, 9 U.S.C. §§1–16, and JAMS’ Employment Arbitration Rules and Procedures then
in effect. The arbitrator will have the same, but no greater, remedial authority
than would a court of law and shall issue a written decision including the
arbitrator’s essential findings and conclusions and a statement of the award.







--------------------------------------------------------------------------------





Judgment upon the award rendered by the arbitrator may be entered by any court
having jurisdiction thereof. This agreement to resolve any disputes by binding
arbitration extends to claims by or against the Partnership or any of its
Affiliates or any of their respective past or present representatives and
applies to claims arising out of federal, state and local laws, including claims
of alleged discrimination on any basis, as well as to claims arising under the
common law. The prevailing party in any such arbitration proceeding, as
determined by the arbitrator, or in any proceeding to enforce the arbitration
award, will be entitled, to the extent permitted by law, to reimbursement from
the other party for all of the prevailing party’s costs (including the
arbitrator’s compensation), expenses and attorneys’ fees. If no party entirely
prevails in such arbitration or proceeding, the arbitrator or court shall
apportion an award of such fees based on the relative success of each party. In
the event of a conflict between this provision and any provision in the
applicable rules of JAMS, the provisions of this Agreement will prevail.
15.    Section 409A.
The Restricted Units are intended to be exempt from or comply with the
applicable requirements of Section 409A and shall be limited, construed and
interpreted in accordance with such intent; provided, that the Partnership does
not guarantee to the Participant any particular tax treatment of the Restricted
Units. In no event whatsoever shall the Partnership be liable for any additional
tax, interest or penalties that may be imposed on the Participant by Section
409A or any damages for failing to comply with Section 409A. Distribution
Equivalent Payments shall be treated separately from the Service-Based
Restricted Units and the rights arising in connection therewith for purposes of
the designation of time and form of payments required by Section 409A.
16.    Miscellaneous.
(a)    Successors. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, legal representatives,
successors and assigns.
(b)    Governing Law. All matters arising out of or relating to this Agreement
and the transactions contemplated hereby, including its validity,
interpretation, construction, performance and enforcement, shall be governed by
and construed in accordance with the internal laws of the State of Delaware,
without giving effect to its principles of conflict of laws.
(c)    Counterparts; Electronic Acceptance. This Agreement may be executed in
one or more counterparts (including by facsimile or electronic transmission),
all of which taken together shall constitute one contract. Alternatively, this
Agreement may be granted to and accepted by the Participant electronically.
(d)    Interpretation. Unless a clear contrary intention appears: (i) the
defined terms herein shall apply equally to both the singular and plural forms
of such terms; (ii) reference to any Person includes such Person’s successors
and assigns but, if applicable, only if such successors and assigns are not
prohibited by the Plan or the Agreement, and reference to a Person in a
particular capacity







--------------------------------------------------------------------------------





excludes such Person in any other capacity or individually; (iii) any pronoun
shall include the corresponding masculine, feminine and neuter forms; (iv)
reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof; (v) reference to any law, rule or regulation
means such law, rule or regulation as amended, modified, codified, replaced or
reenacted, in whole or in part, and in effect from time to time, including rules
and regulations promulgated thereunder, and reference to any section or other
provision of any law, rule or regulation means that provision of such law, rule
or regulation from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of such
section or other provision; (vi) “hereunder,” “hereof,” “hereto,” and words of
similar import shall be deemed references to the Agreement as a whole and not to
any particular article, section or other provision hereof; (vii) numbered or
lettered articles, sections and subsections herein contained refer to articles,
sections and subsections of the Agreement; (viii) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term; (ix) “or” is used in the inclusive sense
of “and/or”; (x) references to documents, instruments or agreements shall be
deemed to refer as well to all addenda, exhibits, schedules or amendments
thereto; and (xi) reference to dollars or $ shall be deemed to refer to U.S.
dollars.
(e)    No Strict Construction. This Agreement shall be construed without regard
to any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.
(f)    Waiver. The failure of any party hereto at any time to require
performance by another party of any provision of this Agreement shall not affect
the right of such party to require performance of that provision, and any waiver
by any party of any breach of any provision of this Agreement shall not be
construed as a waiver of any continuing or succeeding breach of such provision,
a waiver of the provision itself, or a waiver of any right under this Agreement.
17.    NO ACQUIRED RIGHTS.
THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT: (A) THE PARTNERSHIP MAY TERMINATE
OR AMEND THE PLAN AT ANY TIME; (B) THE AWARD OF RESTRICTED UNITS MADE UNDER THIS
AGREEMENT IS COMPLETELY INDEPENDENT OF ANY OTHER AWARD OR GRANT AND IS MADE AT
THE SOLE DISCRETION OF THE PARTNERSHIP; (C) NO PAST GRANTS OR AWARDS (INCLUDING
THE RESTRICTED UNITS AWARDED HEREUNDER) GIVE THE PARTICIPANT ANY RIGHT TO ANY
GRANTS OR AWARDS IN THE FUTURE WHATSOEVER; (D) THE PLAN AND THE AGREEMENT DO NOT
FORM PART OF THE TERMS OF THE PARTICIPANT’S EMPLOYMENT; AND (E) BY PARTICIPATING
IN THE PLAN AND RECEIVING AN AWARD PURSUANT TO THIS AGREEMENT, THE PARTICIPANT
WAIVES ALL RIGHTS TO COMPENSATION FOR ANY LOSS IN RELATION TO THE PLAN OR THIS
AGREEMENT, INCLUDING ANY LOSS OF RIGHTS IN ANY CIRCUMSTANCES INCLUDING
TERMINATION OF EMPLOYMENT.







--------------------------------------------------------------------------------





[Remainder of This Page Intentionally Left Blank]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.






ARES MANAGEMENT, L.P.
By: Ares Management GP LLC, its general partner


By:    /s/ Antony P. Ressler    
Name:     Antony P. Ressler
Title:     Co-Founder and Executive Chairman






/s/ Michael J Arougheti    
Participant Name: Michael J Arougheti
Date Accepted: July 31, 2018













